Detailed Action


 

Claims 1-20 were pending in this application.
Claims 1 and 11 have been amended.
Claims 1-20 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Examiner’s Note
Applicant has included a claim term of “microservices” (See, e.g., claim 1 ln. 1).  Applicant’s disclosure characterizes “microservices” to signify functions performed by a service (Spec., ¶ 81), such that a service can include multiple microservices, each such microservice performing one or more functions (Spec., ¶ 83).  The context of such a design motivation is to develop applications that are built from different smaller services rather than as a monolith for the sake of modularity that makes applications easier to develop, test, understand and manage (Spec., ¶ 92).  Applicant’s disclosure further states that the invention claimed is not to be limited by specific embodiments disclosed (Spec., ¶ 137), but the claim term “microservices” is treated in light of the disclosure along these lines indicated.
Applicant has included a claim term of “namespaces” (See, e.g., claim 1 ln. 1).  Applicant’s disclosure characterizes “namespaces” to mean that namespaces can be user-generated, or generated by a device, to be associated with a subset of microservices for organizational purposes, e.g. to denote hierarchical or geographical organization of such microservices for easy selection and display (Spec., ¶ 5).  Namespaces can be established by tagging a microservice with a namespace identifier, e.g. a geographical location or a function performed (Spec., ¶ 7).  Namespaces then are used in the context of generating service graphs for the portrayal of microservices along lines delineated in part by such namespaces (Spec., ¶ 5).  There is no disclosed indication that “namespaces” are claimed in the sense, necessarily, of that which can be processed by containers (Spec., ¶ 93) so as to manage naming collision issues, even though containers are known in the art to be associated with microservices and typically utilize namespaces to avoid naming collision issues (See, e.g., Altarace, M., et al. (2016, Aug. 16). Kubernetes Namespaces: use cases and insights. Kubernetes. Retrieved 1/26/2021 from https://kubernetes.io/blog/2016/08/kubernetes-namespaces-use-cases-insights/ (hereinafter Altarace), “Use-case #2: Using Namespaces to partition development landscapes,” 3d ¶, wherein namespaces, in the conventional sense of the term, help avoid naming collisions for software components, including for micro-services). Applicants, however, are free to be their own lexicographers, so long as such terms are redefined clearly (MPEP 2173.05(a)III.).  Applicant’s disclosure further states that the invention claimed is not to be limited by specific embodiments disclosed (Spec., ¶ 137), but the claim term “namespaces” is treated in light of the disclosure along these lines indicated.


Response to Arguments
Applicant's arguments filed 11/9/2021 have been considered fully, but they are not persuasive.
Applicant asserts the claimed invention as amended is not disclosed by the prior art reference cited, Mazzitelli, in terms of “establishing, by a device, a namespace of a plurality of names paces for organizing a plurality of microservices of one or more services into one or more logical groupings, the namespace including a subset of the plurality of microservices having a common identifier for the respective namespace” because Mazzitelli only discloses labels applied to microservices for indicating a particular application or version of an application (Reply, p. 7).  However, Mazzitelli does disclose establishing, by a device, a namespace of a plurality of namespaces (Fig. 1 # 130, col. 5 lns. 6-55, wherein containers are established using namespaces for the execution of applications in a containerized computing services platform, whereby nodes implement a service mesh deploying microservices that can be visualized in microservices mesh graphs, col. 5 ln. 56—col. 6 ln. 20) for organizing a plurality of microservices of one or more services into one or more logical groupings (col. 2 lns. 3-50, wherein requests are sent to services, which route requested work to be done to workloads associated with containerized apps utilizing microservices that have labels applied to them that establishes categorical organizational logical groupings, col. 7 ln. 59—col. 8 ln. 56), the namespace including a subset of the plurality of microservices (col. 2 lns. 3-50, wherein containerized apps utilizing microservices that have different labels applied to them to establish a namespace for some but not all microservices in the set of functioning microservices, Fig. 2B, col. 7 ln. 59—col. 8 ln. 11) having a common identifier for the respective namespace (col. 2 lns. 3-50, wherein containerized apps utilizing microservices that have the same common label applied to them, establish a namespace for those microservices in the set of functioning microservices that share that same common label). Mazzitelli discloses namespaces in two senses, both in terms of the conventional sense of namespaces, as well as in the idiosyncratic sense of the claimed invention.  Mazzitelli discloses conventional namespaces because containers are established with namespaces in the conventional sense of the term, e.g. kernel namespaces (Mazzitelli: col. 5 lns. 6-55).  Mazzitelli further discloses namespaces in the idiosyncratic sense of the claimed invention, involving “namespaces” in the sense of some microservices being given common identifiers, and so being formed into a subset of the overall set of microservices in the process.  In addition to disclosing namespaces in the conventional sense of containers, Mazzitelli also discloses the idiosyncratic “namespaces” of the claimed invention as well because Mazzitelli discloses the assigning of labels to some but not all microservices of a system, such that a subset of microservices assigned a label share a common identifier in the process (Mazzitelli: col. 2 lns. 3-50).  Mazzitelli further discloses labels applied to microservices so that subsets of microservices have common identifiers applied to them.  These labels disclosed by Mazzitelli correspond to the namespaces of the claimed invention having common identifiers for organizing microservices into logical groupings because labels are utilized as mesh data metadata to visualize and contextualize (Mazzitelli: col. 7 ln. 59—col. 8 ln. 56), and so Mazzitelli does not just disclose namespaces merely as containers for isolating microservice processes, but rather the namespaces of the claimed invention, as well.
Applicant further asserts the claimed invention as amended is not disclosed by the prior art reference cited, Mazzitelli, in terms of “generating, by the device, the service graph comprising the subset of the plurality of microservices identified by the common identifier and associated with the selected namespace” because Mazzitelli a service graph corresponding to a selected namespace being generated (Reply, pp. 7-8).  However, Mazzitelli does disclose generating, by the device, the service graph comprising the subset of the plurality of microservices identified by the common identifier (Fig. 5 # 510, col. 12 lns. 16-40, wherein a particular type of microservices mesh graph requested to be displayed is generated, including a service graph, Fig. 2D, col. 9 lns. 12-43) and associated with the selected namespace (Fig. 4 # 420, col. 3 lns. 10-54, col. 11 ln. 59—col. 12 ln. 15, wherein based on user input a microservices mesh graph is selected for microservices associated with workloads with corresponding labels, Fig. 2A, col. 7 lns. 33-58).  Mazzitelli discloses generating the service graph comprising the subset of the plurality of microservices associated with the selected namespace since Mazzitelli discloses a request which selects a namespace, and that the namespaces include the subset of the plurality of microservices having a common identifier, as explained above.  The service graph of microservices displayed corresponds to a selected namespace is disclosed by Mazzitelli by  a request being received for a particular type of microservices mesh graph to be displayed, including a service graph (Mazzitelli: Figs. 2D, 5 # 510, col. 9 lns. 12-43, col. 12 lns. 16-40) such that based on user input a microservices mesh graph is selected for microservices associated with workloads with corresponding labels (Mazzitelli: Fig. 2A, col. 3 lns. 10-54, col. 7 lns. 33-58, col. 11 ln. 59—col. 12 ln. 15).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 11-12, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazzitelli, et al., U.S. Patent No. US 10,680,918 B1 (hereinafter Mazzitelli).
Claim 1 is disclosed by Mazzitelli, wherein 
1. 	A method for displaying a service graph of microservices based at least on a namespace, the method comprising:
(a) establishing, by a device, a namespace of a plurality of namespaces (Fig. 1 # 130, col. 5 lns. 6-55, wherein containers are established using namespaces for the execution of applications in a containerized computing services platform, whereby nodes implement a service mesh deploying microservices that can be visualized in microservices mesh graphs, col. 5 ln. 56—col. 6 ln. 20) for organizing a plurality of microservices of one or more services into one or more logical groupings (col. 2 lns. 3-50, wherein requests are sent to services, which route requested work to be done to workloads associated with containerized apps utilizing microservices that have labels applied to them that establishes categorical organizational logical groupings, col. 7 ln. 59—col. 8 ln. 56), the namespace including a subset of the plurality of microservices (col. 2 lns. 3-50, wherein containerized apps utilizing microservices that have different labels applied to them to establish a namespace for some but not all microservices in the set of functioning microservices, Fig. 2B, col. 7 ln. 59—col. 8 ln. 11) having a common identifier for the respective namespace (col. 2 lns. 3-50, wherein containerized apps utilizing microservices that have the same common label applied to them, establish a namespace for those microservices in the set of functioning microservices that share that same common label); 
(b) receiving, by the device, a request to display a service graph of the plurality of microservices (Fig. 5 # 510, col. 12 lns. 16-40, wherein a request is received for a particular type of microservices mesh graph to be displayed, including a service graph, Fig. 2D, col. 9 lns. 12-43) corresponding to a selected namespace of the plurality of namespaces (Fig. 4 # 420, col. 3 lns. 10-54, col. 11 ln. 59—col. 12 ln. 15, wherein based on user input a microservices mesh graph is selected for microservices associated with workloads with corresponding labels, Fig. 2A, col. 7 lns. 33-58); 
(c) generating, by the device, the service graph comprising the subset of the plurality of microservices identified by the common identifier (Fig. 5 # 510, col. 12 lns. 16-40, wherein a particular type of microservices mesh graph requested to be displayed is generated, including a service graph, Fig. 2D, col. 9 lns. 12-43) and associated with the selected namespace (Fig. 4 # 420, col. 3 lns. 10-54, col. 11 ln. 59—col. 12 ln. 15, wherein based on user input a microservices mesh graph is selected for microservices associated with workloads with corresponding labels, Fig. 2A, col. 7 lns. 33-58); and 
(d) displaying, by the device, the service graph (Fig. 5 # 510, col. 12 lns. 16-40, wherein a particular type of microservices mesh graph requested to be generated is presented in a GUI, Fig. 4 # 420, col. 11 lns. 59-67, including a service graph, Fig. 2D, col. 9 lns. 12-43) for the selected namespace (Fig. 4 # 420, col. 3 lns. 10-54, col. 11 ln. 59—col. 12 ln. 15, wherein based on user input a microservices mesh graph is selected for microservices associated with workloads with corresponding labels, Fig. 2A, col. 7 lns. 33-58).
Claim 2 is disclosed by Mazzitelli, wherein
2. 	The method of claim 1, wherein (a) further comprises configuring a tag of a microservice to identify one or more namespaces of the microservice (col. 2 lns. 3-50, wherein requests are sent to services, which route requested work to be done to workloads associated with containerized apps utilizing microservices that have tags in the form of labels applied to them).
Claim 4 is disclosed by Mazzitelli, wherein
4. 	The method of claim 1, wherein the namespace comprises microservices which are grouped based on one of a function or functionality implemented by a microservice (col. 2 lns. 3-50, wherein work to be done is performed by workloads associated with containerized apps utilizing microservices that have labels applied to them).
Claim 5 is disclosed by Mazzitelli, wherein
5. 	The method of claim 1, wherein the namespace comprises an identifier for a logical groups of two or more of the plurality of microservices (col. 2 lns. 3-50, wherein requests are sent to services, which route requested work to be done to workloads associated with containerized apps utilizing microservices that have labels applied to them).
Claim 7 is disclosed by Mazzitelli, wherein
7. 	The method of claim 1, wherein (b) further comprises receiving, by the device via a user interface, a selection of the namespace from the plurality of the namespaces (Fig. 4 # 420, col. 3 lns. 10-54, col. 11 ln. 59—col. 12 ln. 15, wherein based on user input via a GUI, a microservices mesh graph is selected for microservices associated with workloads with corresponding labels, Fig. 2A, col. 7 lns. 33-58).
Claim 8 is disclosed by Mazzitelli, wherein
8. 	The method of claim 1, further comprising receiving a request to change the selected namespace to a second namespace and redisplaying the service graph based at least on the second namespace (Fig. 5 # 510, col. 12 lns. 16-40, wherein users may request different particular types of microservices mesh graphs for display, including app graphs, Fig. 2C, col. 8 ln. 43—col. 9 ln. 11, service graphs, Fig. 2D, col. 9 lns. 12-43, and workload graphs, Fig. 2E, col. 9 ln. 26—col. 10 ln. 4, changing different types of visualizations in a microservices mesh graphs from one to another, col. 12 lns. 41-54).


Claim 11 is disclosed by Mazzitelli, wherein
11. 	A system for displaying a service graph of microservices based at least on a namespace, the system comprising: 
a device comprising one or more processors, coupled to memory (Fig. 5 #s 501-502, col. 12 lns. 16-24), and configured to 
establish a namespace of a plurality of namespaces (Fig. 1 # 130, col. 5 lns. 6-55, wherein containers are established using namespaces for the execution of applications in a containerized computing services platform, whereby nodes implement a service mesh deploying microservices that can be visualized in microservices mesh graphs, col. 5 ln. 56—col. 6 ln. 20) for organizing a plurality of microservices of one or more services into one or more logical groupings (col. 2 lns. 3-50, wherein requests are sent to services, which route requested work to be done to workloads associated with containerized apps utilizing microservices that have labels applied to them that establishes categorical organizational logical groupings, col. 7 ln. 59—col. 8 ln. 56), the namespace including a subset of the plurality of microservices (col. 2 lns. 3-50, wherein containerized apps utilizing microservices that have different labels applied to them to establish a namespace for some but not all microservices in the set of functioning microservices, Fig. 2B, col. 7 ln. 59—col. 8 ln. 11) having a common identifier for the respective namespace (col. 2 lns. 3-50, wherein containerized apps utilizing microservices that have the same common label applied to them, establish a namespace for those microservices in the set of functioning microservices that share that same common label); 
receive a request to display a service graph of the plurality of microservices (Fig. 5 # 510, col. 12 lns. 16-40, wherein a request is received for a particular type of microservices mesh graph to be displayed, including a service graph, Fig. 2D, col. 9 lns. 12-43) corresponding to a selected namespace of the plurality of namespaces (Fig. 4 # 420, col. 3 lns. 10-54, col. 11 ln. 59—col. 12 ln. 15, wherein based on user input a microservices mesh graph is selected for microservices associated with workloads with corresponding labels, Fig. 2A, col. 7 lns. 33-58); 
generate the service graph comprising the subset of the plurality of microservices identified by the common identifier (Fig. 5 # 510, col. 12 lns. 16-40, wherein a particular type of microservices mesh graph requested to be displayed is generated, including a service graph, Fig. 2D, col. 9 lns. 12-43) and associated with the selected namespace (Fig. 4 # 420, col. 3 lns. 10-54, col. 11 ln. 59—col. 12 ln. 15, wherein based on user input a microservices mesh graph is selected for microservices associated with workloads with corresponding labels, Fig. 2A, col. 7 lns. 33-58); and 
display the service graph (Fig. 5 # 510, col. 12 lns. 16-40, wherein a particular type of microservices mesh graph requested to be generated is presented in a GUI, Fig. 4 # 420, col. 11 lns. 59-67, including a service graph, Fig. 2D, col. 9 lns. 12-43) for the selected namespace (Fig. 4 # 420, col. 3 lns. 10-54, col. 11 ln. 59—col. 12 ln. 15, wherein based on user input a microservices mesh graph is selected for microservices associated with workloads with corresponding labels, Fig. 2A, col. 7 lns. 33-58).
Claim 12 is disclosed by Mazzitelli, wherein
12. 	The system of claim 11, wherein a tag of a microservice is configured to identify one or more namespaces of the microservice (col. 2 lns. 3-50, wherein requests are sent to services, which route requested work to be done to workloads associated with containerized apps utilizing microservices that have tags in the form of labels applied to them).
Claim 14 is disclosed by Mazzitelli, wherein
14. 	The system of claim 11, wherein the namespace comprises microservices which are grouped based on one of a function or functionality implemented by a microservice (col. 2 lns. 3-50, wherein work to be done is performed by workloads associated with containerized apps utilizing microservices that have labels applied to them).
Claim 15 is disclosed by Mazzitelli, wherein
15. 	The system of claim 11, wherein the namespace comprises an identifier for a logical groups of two or more of the plurality of microservices (col. 2 lns. 3-50, wherein requests are sent to services, which route requested work to be done to workloads associated with containerized apps utilizing microservices that have labels applied to them).
Claim 17 is disclosed by Mazzitelli, wherein
17. 	The system of claim 11, wherein the device is further configured to receive, via a user interface, a selection of the namespace from the plurality of the namespaces (Fig. 4 # 420, col. 3 lns. 10-54, col. 11 ln. 59—col. 12 ln. 15, wherein based on user input via a GUI, a microservices mesh graph is selected for microservices associated with workloads with corresponding labels, Fig. 2A, col. 7 lns. 33-58).
Claim 18 is disclosed by Mazzitelli, wherein
18. 	The system of claim 11, wherein the device is further configured to receive a request to change the selected namespace to a second namespace and redisplay the service graph based at least on the second namespace (Fig. 5 # 510, col. 12 lns. 16-40, wherein users may request different particular types of microservices mesh graphs for display, including app graphs, Fig. 2C, col. 8 ln. 43—col. 9 ln. 11, service graphs, Fig. 2D, col. 9 lns. 12-43, and workload graphs, Fig. 2E, col. 9 ln. 26—col. 10 ln. 4, changing different types of visualizations in a microservices mesh graphs from one to another, col. 12 lns. 41-54).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzitelli, in view of Evens, et al., U.S. Patent Application Publication No. US 2017/0374174 A1 (hereinafter Evens).
Claim 3 is not disclosed explicitly by Mazzitelli, but is disclosed by Evens wherein
3. 	The method of claim 1, wherein the namespace comprises microservices which are grouped based on one of a geography or a location at which a microservice is deployed (¶¶ 16, 60-61, wherein tags concerning geographical location are taken into account for managing networked functionality  involving microservices, including geographical location in relation to network topology, ¶¶ 21-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mazzitelli with Evens.  The reason for doing so would have been to optimize the performance of networked functionality by taking geographical location into account (Evens: ¶¶ 3-4, 16, 21-22, 60-61).

Claim 13 not disclosed explicitly by Mazzitelli, but is disclosed by Evens wherein
13. 	The system of claim 11, wherein the namespace comprises microservices which are grouped based on one of a geography or a location at which a microservice is deployed (¶¶ 16, 60-61, wherein tags concerning geographical location are taken into account for managing networked functionality  involving microservices, including geographical location in relation to network topology, ¶¶ 21-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mazzitelli with Evens.  The reason for doing so would have been to optimize the performance of networked functionality by taking geographical location into account (Evens: ¶¶ 3-4, 16, 21-22, 60-61).


Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzitelli, in view of Vyas, et al., U.S. Patent Application Publication No. US 2018/0203736 A1 (hereinafter Vyas).
Claim 6 is not disclosed explicitly by Mazzitelli, but is disclosed by Vyas wherein
6. 	The method of claim 1, wherein the namespace comprises an identifier for a layer of a plurality of layers in a hierarchy of layers for the one or more services (¶¶ 24-25, 45, wherein containerized distributed computer network services are organized in a hierarchy with multiple upper and lower functionally interrelated levels, whereby the different computer network services are identified as belonging to a particular level in the hierarchy of distributed services, including microservices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mazzitelli with Vyas.  The reason for doing so would have been to optimize the performance of networked functionality by taking hierarchical relationships between nodes in distributed computer network services into account (Vyas: ¶¶ 24-25, 45).

Claim 16 is not disclosed explicitly by Mazzitelli, but is disclosed by Vyas wherein
16. 	The system of claim 11, wherein the namespace comprises an identifier for a layer of a plurality of layers in a hierarchy of layers for the one or more services (¶¶ 24-25, 45, wherein containerized distributed computer network services are organized in a hierarchy with multiple upper and lower functionally interrelated levels, whereby the different computer network services are identified as belonging to a particular level in the hierarchy of distributed services, including microservices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mazzitelli with Vyas.  The reason for doing so would have been to optimize the performance of networked functionality by taking hierarchical relationships between nodes in distributed computer network services into account (Vyas: ¶¶ 24-25, 45).


Claim 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzitelli, in view of Miserendino, et al., U.S. Patent Application Publication No. US 2013/0321458 A1 (hereinafter Miserendino).
Claim 9 is not disclosed explicitly by Mazzitelli, but is disclosed by Miserendino wherein
9. 	The method of claim 1, further comprising receiving a request to display the service graph with a resolution from a plurality of resolutions, wherein each of the plurality of resolutions comprises a corresponding level of detail (¶¶ 25-26, wherein hierarchical network topology maps are visualized concurrently with multiple levels of visualization detail so that users can interactively explore a computer network domain, whereby different levels of resolution are made available for selection and display by and for a user in accordance with a user’s chosen zoom level controlling the level of detail shown, ¶¶ 41, 47-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mazzitelli with Miserendino.  The reason for doing so would have been to enhance an understanding of a computer network’s inner workings through interactive exploration by a user (Miserendino: ¶¶ 25-26, 41, 47-49).
Claim 10 is not disclosed explicitly by Mazzitelli, but is disclosed by Miserendino wherein
10. 	The method of claim 9, further comprising displaying, by the device, the service graph based at least on the resolution (¶¶ 25-26, wherein hierarchical network topology maps are visualized concurrently with multiple levels of visualization detail so that users can interactively explore a computer network domain, whereby different levels of resolution are made available for selection and displayed by and for a user in accordance with a user’s chosen zoom level controlling the level of detail shown, ¶¶ 41, 47-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mazzitelli with Miserendino.  The reason for doing so would have been to enhance an understanding of a computer network’s inner workings through interactive exploration by a user (Miserendino: ¶¶ 25-26, 41, 47-49).

Claim 19 is not disclosed explicitly by Mazzitelli, but is disclosed by Miserendino wherein
19. 	The system of claim 11, wherein the device is further configured to receive a request to display the service graph with a resolution from a plurality of resolutions, wherein each of the plurality of resolutions comprises a corresponding level of detail (¶¶ 25-26, wherein hierarchical network topology maps are visualized concurrently with multiple levels of visualization detail so that users can interactively explore a computer network domain, whereby different levels of resolution are made available for selection and display by and for a user in accordance with a user’s chosen zoom level controlling the level of detail shown, ¶¶ 41, 47-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mazzitelli with Miserendino.  The reason for doing so would have been to enhance an understanding of a computer network’s inner workings through interactive exploration by a user (Miserendino: ¶¶ 25-26, 41, 47-49).
Claim 20 not disclosed explicitly by Mazzitelli, but is disclosed by Miserendino wherein
20. 	The system of claim 19, wherein the device is further configured to display the service graph based at least on the resolution (¶¶ 25-26, wherein hierarchical network topology maps are visualized concurrently with multiple levels of visualization detail so that users can interactively explore a computer network domain, whereby different levels of resolution are made available for selection and displayed by and for a user in accordance with a user’s chosen zoom level controlling the level of detail shown, ¶¶ 41, 47-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mazzitelli with Miserendino.  The reason for doing so would have been to enhance an understanding of a computer network’s inner workings through interactive exploration by a user (Miserendino: ¶¶ 25-26, 41, 47-49).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.





/Timothy Sowa/
Examiner, Art Unit 2448





/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448